Case: 16-41280   Document: 00514097515    Page: 1    Date Filed: 08/01/2017




       IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit
                             No. 16-41280                                FILED
                           Summary Calendar                         August 1, 2017
                                                                    Lyle W. Cayce
                                                                         Clerk
UNITED STATES OF AMERICA,

                                 Plaintiff - Appellee

                                    v.

VICTOR MANUEL GARCIA-LARIOS, also known as Victor Larios-Garcia,

                                Defendant - Appellant
____________________________________________
Consolidated with 16-41281

UNITED STATES OF AMERICA,

                                  Plaintiff - Appellee

                                    v.

VICTOR MANUEL GARCIA-LARIOS,

                                Defendant - Appellant


               Appeals from the United States District Court
                    for the Southern District of Texas
                         USDC No. 1:16-CR-406-1
                         USDC No. 1:16-CR-554-1
     Case: 16-41280      Document: 00514097515         Page: 2    Date Filed: 08/01/2017


                                      No. 16-41280

Before HIGGINBOTHAM, SMITH, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Victor Manuel Garcia-Larios has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Garcia-Larios has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeals present no nonfrivolous issue for
appellate review.      Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2